Name: Council Regulation (EU) NoÃ 11/2014 of 16Ã December 2013 concerning the allocation of fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles
 Type: Regulation
 Subject Matter: international affairs;  Africa;  Europe;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 9.1.2014 EN Official Journal of the European Union L 4/38 COUNCIL REGULATION (EU) No 11/2014 of 16 December 2013 concerning the allocation of fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 October 2006, the Council approved the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (1) (the Agreement) by means of Regulation (EC) No 1562/2006 (2). (2) The fishing opportunities and the financial contribution provided for by the Agreement were set out in a Protocol (3). The most recent Protocol expires on 17 January 2014. (3) The Union has negotiated with the Republic of Seychelles a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement (the new Protocol). The new Protocol was initialled on 10 May 2013. (4) On 16 December 2013, the Council adopted Decision 2014/5/EU (4) on the signing and provisional application of the new Protocol. (5) The fishing opportunities should be allocated among the Member States for the period of application of the new Protocol. (6) In accordance with Council Regulation (EC) No 1006/2008 (5), if it appears that the fishing opportunities allocated to the Union are not fully utilised, the Commission is to inform the Member States concerned. The absence of a reply within a deadline to be set by the Council is to be considered as confirmation that the vessels of the Member States concerned are not making full use of their fishing opportunities in the given period. It is necessary to set such deadline. (7) This Regulation should apply from the date of provisional application of the new Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles (the Protocol) shall be allocated among the Member States as follows: (a) Tuna purse seiners Spain 22 vessels France 16 vessels Italy 2 vessels; (b) Surface longliners Spain 2 vessels France 2 vessels Portugal 2 vessels. 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Agreement and the Protocol. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set by the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The deadline by which Member States are to confirm that they do not fully utilise the fishing opportunities granted to them, as referred to in Article 10(1) of Regulation (EC) No 1006/2008, shall be set at 10 working days from the day on which the Commission informs them that their fishing opportunities have not been fully exhausted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 18 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2013. For the Council The President V. JUKNA (1) OJ L 290, 20.10.2006, p. 2. (2) Council Regulation (EC) No 1562/2006 of 5 October 2006 concerning the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (OJ L 290, 20.10.2006, p. 1). (3) OJ L 345, 30.12.2010, p. 3. (4) See page 1 of this Official Journal. (5) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).